office_of_chief_counsel internal_revenue_service memorandum number release date cc psi rbchapman postn-132625-14 uilc r date date to mary ann waters senior counsel sb_se division counsel area cc sb rch from paul handleman chief branch office of the associate chief_counsel passthroughs special industries cc psi subject income inclusion amount under sec_50 this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue if the lessor of a qualified_rehabilitated_building makes an election under sec_50 and former sec_48 of the internal_revenue_code to treat the taxpayer as having acquired the property for purposes of the investment_credit does the taxpayer include ratably in gross_income an amount equal to percent or percent of the amount of the credit determined under sec_47 conclusion if the lessor of a qualified_rehabilitated_building makes an election to treat the taxpayer as having acquired the property for purposes of the investment_credit the taxpayer must include ratably in gross_income an amount equal to percent of the amount of the taxpayer’s credit determined under sec_47 law and analysis sec_38 provides a credit against income taxes for certain business credits under sec_38 business credits include the investment_credit determined under sec_46 sec_46 provides that for purposes of sec_38 the amount of the investment_credit includes the rehabilitation_credit postn-132625-14 sec_47 provides that the rehabilitation_credit for any taxable_year is the sum of percent of the qualified_rehabilitation_expenditures with respect to any qualified_rehabilitated_building other than a certified_historic_structure and percent of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure sec_47 provides that qualified_rehabilitation_expenditures with respect to any qualified_rehabilitated_building shall be taken into account for the taxable_year in which the qualified_rehabilitated_building is placed_in_service sec_50 provides additional rules for computing the investment_credit sec_50 provides rules for adjustments to basis sec_50 provides that for purposes of the rules governing the investment_credit rules similar to the rules in former sec_48 relating to certain leased property as in effect on the day date before the enactment of revenue reconciliation act of rra shall apply prior to the enactment of sec_50 in rra former sec_48 provided generally that if the investment_credit was determined with respect to sec_38 property the basis of the property was to be reduced by percent of the credit so determined however former sec_48 provided a special rule for the rehabilitation_credit under which the basis_reduction was not limited to percent but was instead the full amount of the credit determined as originally enacted by tax equity and fiscal responsibility act of publaw_97_248 tefra former sec_48 stated in the case of any credit determined under sec_46 for any qualified_rehabilitation_expenditure in connection with a qualified_rehabilitated_building other than a certified_historic_structure paragraphs and shall be applied without regard to the phrase '50 percent of’ former sec_48 provided that the lessor of property the basis of which is taken into account in figuring the investment_credit may elect to treat the lessee as having acquired the property and therefore as the taxpayer for purposes of claiming the investment_credit former sec_48 provided that if a lessor elected under former sec_48 to treat the lessee as the taxpayer who was entitled to claim the investment_credit then former sec_48 including the basis-adjustment rule_of former sec_48 would not apply to the property former sec_48 also provided that the lessee of such property was required to include ratably in gross_income over the shortest recovery_period which could be applicable under sec_168 with respect to such property an amount equal to percent of the amount of the credit allowable under sec_38 to the lessee with respect to such property the tefra conference_report indicates that the conference agreed to the senate amendment which provided for a percent basis_reduction for regular energy and certified_historic_structure investment tax_credits h_r rep pincite conf_rep with respect to the income inclusion rule the report states postn-132625-14 w hen lessors elect to pass through the investment_credit to lessees under sec_48 the lessor does not have to make a basis_adjustment instead the lessee includes in income ratably over the acrs recovery_period for the property an amount equal to one-half of the credit allowable id pincite although tefra as enacted provided for a basis_reduction for a qualified_rehabilitated_building of percent of the rehabilitation_credit and ratable inclusion for lessees of percent of the rehabilitation_credit the joint committee’s bluebook for tefra states that congress intended that in the case of the or 20-percent rehabilitation_credit the lessee must include in income an amount equal to the full credit allowable joint_committee on taxation general explanation of the revenue provisions of the tax equity and fiscal responsibility act of 97th cong 2nd sess pincite n to rectify this mismatch former sec_48 was amended by sec_306 of the technical corrections act of publaw_97_448 to state that in the case of any credit determined under former sec_46 for any qualified_rehabilitation_expenditure in connection with a qualified_rehabilitated_building other than a certified_historic_structure paragraphs and and paragraph of subsection d shall be applied without regard to the phrase percent of therefore former sec_48 as amended by the technical corrections act of expressly required that if a former sec_48 election were made for a qualified_rehabilitated_building other than a certified_historic_structure former sec_48 was to be applied by requiring the ratable inclusion of the entire credit_amount not merely percent of the rehabilitation_credit the tax_reform_act_of_1986 publaw_99_514 section c deleted the phrase other than a certified_historic_structure from former sec_48 thus requiring ratable inclusion of the entire amount of the rehabilitation_credit for any qualified_rehabilitated_building with respect to which a former sec_48 election had been made the bluebook for the tax_reform_act_of_1986 explains a taxpayer in whose hands property qualifies for transition relief can make an election under sec_48 to pass the credit claimed to a lessee in applying sec_48 which coordinates the sec_48 election with the sec_48 basis_adjustment congress intended the income inclusion to equal percent of the credit allowed to the lessee joint_committee on taxation staff general explanation of the tax_reform_act_of_1986 100th cong 1st sess pincite when congress made the technical correction to former sec_48 it did not however make a corresponding correction to former sec_48 which continued to state that if a former sec_48 election were made then subsection q other than postn-132625-14 paragraph would not apply to the property with respect to which the election was made it could perhaps be suggested that former sec_48 renders the technical correction located in subsection q inapplicable both to former sec_48 and to the rules similar to former sec_48 that are required by sec_50 this would be an inappropriate conclusion for three reasons first a purely technical reading of former sec_48 would suggest that subparagraph a made subsection q inapplicable only to the property and therefore only to the basis of the property but not to the portion of subsection q that mandated the taxpayer ratably include in income the entire amount of the allowable credit because this portion of the rule in subsection q applied to the taxpayer and not to the property subsection d a could not if read literally have the effect of making the technical correction inapplicable even though it appeared in subsection q second even if former sec_48 were read as applying to the property rather than to the taxpayer former sec_48 could not reasonably be read to render inoperative the rule in former sec_48 that specified how former sec_48 was to apply to the rehabilitation_credit the agency’s duty is to effect the expressed intent of congress see eg 467_us_837 one canon of statutory interpretation in determining that intent is that statutes should be read to avoid making any provision superfluous void or insignificant u s v home concrete supply llc -- u s -- s ct 182_led_746 534_us_19 similarly conflicting statutes should be interpreted so as to give effect to each but to allow a later- enacted more specific statute to amend an earlier more general statute see eg 529_f3d_1243 9th cir the very election that would render amendment to sec_48 relevant cannot properly be said to be the same election that renders the amendment inapplicable it is therefore not reasonable to conclude that congress intended to enact its amendment to former sec_48 null and void ab initio nor is it any more reasonable to conclude that congress intended in to extend to certified_historic_structures the applicability of a provision that can never apply as explained in the bluebooks both for tefra and for the tax_reform_act_of_1986 congress intended that if an election was made under former sec_48 with respect to a qualified_rehabilitated_building the entire amount of the allowable rehabilitation_credit from that property be ratably included in gross_income under former sec_48 postn-132625-14 finally sec_50 mandates that rules similar to the rules in former sec_48 apply there is no reason to presume or require that rules similar to former sec_48 must necessarily include this merely apparent and obviously unintended anomaly we believe that in accord with the intent of sec_50 if the taxpayer would have used percent for purposes of basis_reduction under sec_50 were it to have applied then the taxpayer must similarly use percent as the amount of the allowable credit that must be included in gross_income under the rule similar to former sec_48 please call robert chapman if you have any further questions
